Title: To Thomas Jefferson from José de Jaudenes and José Ignacio de Viar, 25 January 1792
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas


          
            Sir
            Philadelphia January 25. 1792.
          
          We have just before us your favor of this day, in reply to which permit us to observe, that its contents appear to us, as if it was the Meaning of the United States to Negotiate only upon the Subject of the Navigation of the Mississipi &ca. but that being not the intention either of the King (our Master) nor of Don Joseph de Jaudenes, when he had the honor to communicate to you the good disposition of his Majesty to Settle directly the Standing Matters between Spain, and the United States; we request the favor of you to inform us whether this point has been taken by the United States in that light, or other ways; in the first case you will be pleased to Make this observation to the President of the United States, that the Matter may be understood right, and in the Second you will be so kind as to explain it so in your  Answer for which purpose we take the liberty to enclose the Same.—We have the honor to be with sentiments of the most sincere esteem and regard Sir your most obt. and most humble Servt.,
          
            Joseph de Jaudenes Joseph Ignats. Viar
          
        